Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   PALM BEACH DIVISION
                                         CASE NO.:

     RANDY ALFONSO,
     and other similarly situated individuals,

             Plaintiff(s),
     v.

     INVESTMENTS MANAGEMENT I, LLC,
     d/b/a INVESTMENTS LIMITED

           Defendant,
     __________________________________/

                                        COMPLAINT
                             (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

             COMES NOW the Plaintiff RANDY ALFONSO, and other similarly situated

     individuals, by and through the undersigned counsel, and hereby sue the Defendant in

     INVESTMENTS MANAGEMENT I, LLC, d/b/a INVESTMENTS LIMITED, and

     alleges:

                             JURISDICTION VENUES AND PARTIES

          1. This is an action to recover money damages for unpaid overtime wages under the

             laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

             Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the

             Act”).

          2. Plaintiff RANDY ALFONSO is a resident of Palm Beach County, Florida, within

             the jurisdiction of this Honorable Court. The Plaintiff is a covered employee for

             purposes of the Act.




                                             Page 1 of 10
Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 2 of 10




        3. Defendant INVESTMENTS MANAGEMENT I, LLC, d/b/a INVESTMENTS

           LIMITED (hereinafter INVESTMENTS LIMITED, or Defendant) is a Florida for

           Profit Corporation having its main place of business in Palm Beach County. The

           Defendant was engaged in interstate commerce.

        4. All the actions raised in this complaint took place in Palm Beach County Florida,

           within the jurisdiction of this Court.

                                  GENERAL ALLEGATIONS

        5. This cause of action is brought by Plaintiff RANDY ALFONSO, and other

           similarly situated employees to recover from Defendant overtime compensation

           liquidated damages, and the costs and reasonable attorney’s fees under the

           provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

           “FLA or the “ACT”).

        6. Corporate Defendant INVESTMENTS LIMITED is a property leasing,

           management, and maintenance company providing its services to commercial

           accounts.

        7. The Defendant INVESTMENTS LIMITED employed Plaintiff RANDY

           ALFONSO as a non-exempted, full-time, hourly employee, approximately from

           September 2014 to August 28, 2020, or almost 6 years. However, for FLSA

           purposes de relevant period of employment is 156 weeks.

        8. At the time of his termination Plaintiff’s wage-rate was $15.50 an hour. His

           overtime wage rate should be $23.25.

        9. The Plaintiff worked at Island Shores Apartments, located at 1600 Island Shore

           Drive, Green Acres, FL 33413.



                                           Page 2 of 10
Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 3 of 10




        10. During his time of employment, the Plaintiff worked as a maintenance employee.

           The Plaintiff’s duties included general maintenance work such as repairing,

           painting, plumbing, and light electric work for all the residential buildings managed

           by INVESTMENTS LIMITED.

        11. The Plaintiff worked 5 days per week from Mondays to Fridays, and he had a

           regular schedule. Every day, Plaintiff reported working at 8:30 AM and he worked

           most of the time until 5:30 PM (9 hours daily). and he completed 40 hours weekly,

           (Plaintiff has deducted 1 hour of the lunchtime that he took daily).

        12. However, every week, at least 1 day, Plaintiff stayed working late a minimum of

           30 minutes. Thus, during his time relevant time of employment, Plaintiff worked a

           total of 40.5 hours, (Plaintiff has already deducted 1 hour of the lunchtime that he

           took daily).

        13. These extra 30 minutes constitute overtime hours that were not paid to Plaintiff at

           any rate, not even at the minimum wage.

        14. Plaintiff worked more than 40 hours every week, but Defendant refused to pay

           Plaintiff for overtime hours. Defendant paid Plaintiff up to 40 regular hours

           weekly.

        15. The Plaintiff clocked in and out, the Defendant was in complete control of

           Plaintiff’s working hours, and it was able to keep track of the Plaintiff total number

           of working hours

        16. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked in excess of forty




                                            Page 3 of 10
Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 4 of 10




           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1). and 29 U.S.C. § 201 et seq.

        17. Besides, sometimes the Plaintiff worked on-call hours that were not paid to him

           correctly.

        18. The Plaintiff and all individuals similarly situated were paid bi-weekly, and their

           paystubs never reflected the real number of working hours.

        19. The Plaintiff is not in possession of time and payment records, but he will provide

           a good faith estimate based only on 30 minutes of overtime. Plaintiff is not

           including his claim for incorrect payment of on-call hours. After proper discovery,

           the Plaintiff will amend his Statement of Claim.

        20. On or about August 28, 2020, Plaintiff was unfairly discharged from his position

           due to his association with a former employee who filed an FLSA and

           Discrimination claim against the Defendant.

        21. Plaintiff RANDY ALFONSO seeks to recover unpaid overtime hours, liquidated

           damages, and any other relief as allowable by law.

        22. The additional persons who may become Plaintiffs in this action, are employees

           and/or former employees of Defendant who are and who were subject to the

           unlawful payroll practices and procedures of Defendant and were not paid overtime

           wages at the rate of time and one half of their regular rate of pay for all overtime

           hours worked in excess of forty.




                                           Page 4 of 10
Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 5 of 10




                                 COUNT I:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANT

        23. Plaintiff RANDY ALFONSO re-adopts every factual allegation as stated in

           paragraphs 1-22 above as if set out in full herein.

        24. This cause of action is brought by Plaintiff RANDY ALFONSO and those

           similarly-situated as a collective action to recover from Defendant overtime

           compensation, liquidated damages, costs, and reasonable attorney’s fees under the

           provisions of the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

           “FLA or the “ACT”), on behalf of Plaintiff and all other current and former

           employees similarly situated to Plaintiff (“the asserted class”) and who worked in

           excess of forty (40) hours during one or more weeks on or after August 2017, (the

           “material time”) without being compensated “at a rate not less than one and a half

           times the regular rate at which he is employed.”

        25. 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

           29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees…

           for a workweek longer than 40 hours unless such employee receives compensation

           for his employment in excess of the hours above specified at a rate not less than

           one and a half times the regular rate at which he is employed.”

        26. Defendant INVESTMENTS LIMITED was and is engaged in interstate commerce

           as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A). The

           Defendant is a property leasing and management company. Defendant has more

           than two employees recurrently engaged in commerce or the production of goods

           for commerce by regularly and recurrently using the instrumentalities of interstate



                                           Page 5 of 10
Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 6 of 10




           commerce to accept and solicit funds from non-Florida sources; by using electronic

           devices to authorize credit card transactions. Upon information and belief, the

           annual gross revenue of the Employer/Defendant was more than $500,000 per

           annum. By reason of the foregoing, Defendant’s business activities involved those

           to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

           coverage.

        27. The Plaintiff and those similarly situated were employed by an enterprise engaged

           in interstate commerce. Particularly, the Plaintiff was a maintenance employee,

           through his daily activities, he worked and handled and on goods and materials that

           were moved across State lines at any time during the business. Therefore, there is

           individual coverage.

        28. The Defendant INVESTMENTS LIMITED employed Plaintiff RANDY

           ALFONSO as a non-exempted, full-time, hourly employee, approximately from

           September 2014 to August 28, 2020, or almost 6 years. However, for FLSA

           purposes de relevant period of employment is 156 weeks.

        29. At the time of his termination Plaintiff’s wage-rate was $15.50 an hour. His

           overtime wage rate should be $23.25.

        30. During his time of employment, the Plaintiff worked as a maintenance employee.

        31. The Plaintiff worked 5 days per week from Mondays to Fridays, and he had a

           regular schedule. Every day, Plaintiff reported working at 8:30 AM and he worked

           most of the time until 5:30 PM (9 hours daily), or 40 hours weekly, (Plaintiff has

           deducted 1 hour of the lunchtime that he took daily).




                                          Page 6 of 10
Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 7 of 10




        32. However, every week, at least 1 day, Plaintiff stayed working late a minimum of

           30 minutes. Thus, during his time relevant time of employment, Plaintiff worked a

           total of 40.5 hours, (Plaintiff has already deducted 5 hours of the lunchtime that he

           took (1 hour daily).

        33. These extra 30 minutes constitute overtime hours that were not paid to Plaintiff at

           any rate, not even at the minimum wage.

        34. Plaintiff worked more than 40 hours every week, but Defendant refused to pay

           Plaintiff for overtime hours. Defendant paid Plaintiff up to 40 regular hours

           weekly.

        35. The Plaintiff clocked in and out, the Defendant was in complete control of

           Plaintiff’s working hours, and it was able to keep track of the Plaintiff total number

           of working hours

        36. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked more than forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1). and 29 U.S.C. § 201 et seq.

        37. Besides, sometimes the Plaintiff worked on-call hours that were not paid to him

           correctly.

        38. The Plaintiff and all individuals similarly situated were paid bi-weekly, and their

           paystubs never reflected the real number of working hours.

        39. The Plaintiff does not own time and payment records, but he will provide a good

           faith estimate based only on 30 minutes of overtime. Plaintiff is not including his




                                            Page 7 of 10
Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 8 of 10




           claim for incorrect payment of on-call hours. After proper discovery, the Plaintiff

           will amend his Statement of Claim.

        40. The records, if any, concerning the number of hours worked by the Plaintiff and all

           other employees, and the compensation paid to such employees should be in the

           possession and custody of the Defendant. However, upon information and belief,

           Defendant did not maintain accurate and complete time records of hours worked by

           Plaintiff and other employees in the asserted class.

        41. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

        42. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and

           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.

        43. Before the completion of discovery and to the best of Plaintiff’s knowledge, at the

           time of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid

           wages are as follows:

           *Please note that these amounts are based on a preliminary calculation and that
           these figures could be subject to modification. Adjustments will be made after
           proper discovery.

               a. Total amount of alleged unpaid O/T wages:

                   One Thousand Eight Hundred Twelve Dollars and 72/100 ($1,812.72)

               b. Calculation of such wages:

                   Total time of employment: 6 years
                   Relevant weeks of employment: 156 weeks
                   Total hours worked: 40.5
                   Total unpaid O/T hours: 0.5 weekly
                   Regular rate: $15.50 x 1.5=$23.25
                   O/T rate: $23.25

                                           Page 8 of 10
Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 9 of 10




                   O/T rate $ 23.25 x 0.5 O/T hours=11.62 weekly x 156=$1,812.72

               c. Nature of wages (e.g. overtime or straight time):

                  This amount represents unpaid overtime wages.

        44. At all times material hereto, the Employer/Defendant INVESTMENTS LIMITED

           failed to comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4

           et seq. In that, Plaintiff and those similarly-situated performed services and worked

           more than the maximum hours provided by the Act but no provision was made by

           the Defendant to properly pay him at the rate of time and one half for all hours

           worked in excess of forty hours (40) per workweek as provided in said Act.

        45. Defendant INVESTMENTS LIMITED knew and/or showed reckless disregard of

           the provisions of the Act concerning the payment of overtime wages as required by

           the Fair Labor Standards Act and remains owing Plaintiff and those similarly-

           situated these overtime wages since the commencement of Plaintiff and those

           similarly-situated employee’s employment with Defendant as set forth above, and

           Plaintiff and those similarly-situated are entitled to recover double damages.

        46. Defendant INVESTMENTS LIMITED willfully and intentionally refused to pay

           Plaintiff overtime wages as required by the law of the United States and remains

           owing Plaintiff these overtime wages since the commencement of Plaintiff’s

           employment with Defendant, as set forth above.

        47. The Plaintiff has retained the law offices of the undersigned attorney to represent

           him in this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

     WHEREFORE, Plaintiff RANDY ALFONSO and those similarly situated respectfully

                                           Page 9 of 10
Case 9:20-cv-81906-DMM Document 1 Entered on FLSD Docket 10/14/2020 Page 10 of 10




     requests that this Honorable Court:

             A. Enter judgment for Plaintiff and other similarly situated and against the

                 Defendant INVESTMENTS LIMITED based on Defendant’s willful violations

                 of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

             B. Award Plaintiff actual damages in the amount shown to be due for unpaid

                 overtime compensation for hours worked in excess of forty weekly, with

                 interest; and

             C. Award Plaintiff an equal amount in double damages/liquidated damages; and

             D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

             E. Grant such other and further relief as this Court deems equitable and just and/or

                 available pursuant to Federal Law.

                                             JURY DEMAND

     Plaintiff RANDY ALFONSO and those similarly situated demand trial by a jury of all

     issues triable as of right by a jury.

     Dated: October 14, 2020

                                                       Respectfully submitted,

                                                       By: _/s/ Zandro E. Palma____
                                                       ZANDRO E. PALMA, P.A.
                                                       Florida Bar No.: 0024031
                                                       9100 S. Dadeland Blvd.
                                                       Suite 1500
                                                       Miami, FL 33156
                                                       Telephone: (305) 446-1500
                                                       Facsimile: (305) 446-1502
                                                       zep@thepalmalawgroup.com
                                                       Attorney for Plaintiff




                                              Page 10 of 10
